File




Filed 8/6/21 Pour v. City of Los Angeles CA2/3
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT
                           DIVISION THREE

       LAHER POUR,                                           B303925

           Petitioners and Appellants,                       (Los Angeles County
                                                              Super. Ct. No. BS174592)
           v.
                                                             ORDER MODIFYING
       COUNTY OF LOS ANGELES,                                OPINION AND DENYING
                                                             PETITION FOR REHEARING
           Respondent.
                                                             [NO CHANGE IN
                                                             JUDGMENT]


       It is ordered that the opinion in this matter, filed July 16,
2021, is modified as follows:
       1.     Footnote 2, on p. 3, is modified to read as follows:
“The owners were defendants in the trial court proceedings, but
they did not file a respondents’ brief on appeal. On August 2,
2021, the owners filed a petition for rehearing, which the court
has considered.”
       2.     After the citation following the first sentence of the
first full paragraph on p. 23, a footnote is added, to read as
follows:
       “Godshalk v. City of San Diego (1971) 16 Cal.App.3d 459,
467, cited in the owners’ petition for rehearing, does not suggest a
different conclusion. In Godshalk, the court held it would not
presume that certificates of three physicians were before a city
board when it directed a payment to the plaintiff of an industrial
disability pension because “[t]he record is sufficiently clear that
Board of Trustees had only one medical statement before it.
Plaintiff in his brief does not assert otherwise.” (Id. at p. 469.) In
the present case, in contrast, the record does not clearly indicate
whether or not a temporary certificate of occupancy was issued
prior to October 1, 1978, and the tenants have urged that the
present record supports the presumption that a temporary
certificate of occupancy was so issued.”
       3.    Footnotes 9 and 10, on pages 24 and 26, are
renumbered accordingly.

      The petition for rehearing is denied. There is no change in
the judgment.




____________________________________________________________
EDMON, P.J.                            KALRA, J.*



      I would grant the petition for rehearing.



______________________________________
EGERTON, J.




*
      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.

                                  2
Filed 7/16/21 Pour v. City of Los Angeles CA2/3 (unmodified opinion)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  LAHER POUR et al.,                                         B303925

           Petitioners and Appellants,                       (Los Angeles County
                                                             Super. Ct. No. BS174592)
           v.

  CITY OF LOS ANGELES,

           Respondent.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Mitchell L. Beckloff, Judge. Reversed with
directions.
      Noah Grynberg, Tyler Anderson, Gina Hong and Sarah
Walkowicz, for Petitioners and Appellants Laher Pour, Nelya
Feygin, Jorge Lopez and Tarzana Gardens Tenants Association.
      Michael N. Feuer, City Attorney, Kathleen A. Kenealy,
Chief Deputy City Attorney, Scott Marcus and Blithe S. Bock,
Assistant City Attorneys and Shaun Dabby Jacobs, Deputy City
Attorney, for Respondent.
       This appeal concerns an apartment building first approved
for occupancy in 1978 (the property). At all times between 1979
and 2016, the City of Los Angeles (the City) classified the
property as subject to the Los Angeles Rent Stabilization
Ordinance (RSO) (L.A. Mun. Code,1 § 151.00 et seq.), which
regulates rent increases on residential properties approved for
occupancy prior to October 1, 1978. In 2017, however, the City
exempted the property from the RSO after entering into a
settlement agreement with the property’s owners that designated
the property “at all times and forever exempt from the RSO.”
       Several of the property’s tenants and its tenants’
association sued the City and the owners, seeking, among other
things, a writ of mandate directing the City to enforce the RSO
with respect to the property, and a declaration that the
settlement agreement was void as against public policy. The trial
court voided the settlement agreement but concluded the tenants
had not established that the property was subject to the RSO,
and it thus denied the petition for a writ of mandate.
       We reverse. Under the plain language of the RSO, a
property is subject to rent control if, among other things, a
building permit was issued prior to October 1, 1978. Here, a
building permit for the property was issued in July 1977, well
prior to the RSO’s effective date. Moreover, applying the RSO to
the property creates no conflict with state law, as the City
asserts, because the property was not newly subjected to rent
control after 1995. Accordingly, we conclude that the property is



1
      All subsequent undesignated statutory references are to
the Los Angeles Municipal Code.




                               2
subject to the RSO, and the trial court erred in denying the
petition for writ of mandate.
       FACTUAL AND PROCEDURAL BACKGROUND
       Appellants Laher Pour, Nelya Feygin, and Jorge Lopez are
tenants living in the property, a 38-unit apartment building
located in Tarzana. Appellant Tarzana Gardens Tenants
Association is an association of tenants living at the property.
Jerie Petrosian, as trustee of the Petrosian Trust, and
JKP Apartments are the property’s owners.2 Respondent City is
the municipality within which the property is located.
       A.    Construction and Occupancy of the Property
       On July 11, 1977, the City issued a building permit for the
construction of an apartment building on the property. The
following month, the City issued a building permit for the
construction of a swimming pool.
       On February 16, 1978, the builder submitted a “request for
modification of building ordinances” seeking a temporary
certificate of occupancy pending completion of electrical work on
the swimming pool. The City granted the request the same day.
However, the City’s files do not contain a temporary certificate of
occupancy.
       The City issued a final certificate of occupancy for the
property on October 16, 1978.




2
      The owners are defendants in the trial court proceedings,
but are not parties to this appeal.




                                 3
      B.     The RSO
             1.    Pre-2017 Versions
       The City adopted the RSO on March 15, 1979. For all
properties subject to its provisions, the RSO sets out the
maximum rents landlords are permitted to charge tenants.
       The definition of properties subject to the RSO has been
amended several times. As adopted in 1979, the RSO applied to
“[a]ll dwelling units, efficiency dwelling units, guest rooms, and
suites in the City of Los Angeles,” but excepted housing
accommodations “located in a structure for which a certificate of
occupancy was first issued after October 1, 1978.” In 2011, the
City Council added the following sentence to the definition of
RSO properties, apparently in order to include some older
properties built before the City routinely issued certificates of
occupancy: “If the property was occupied for residential purposes
prior to October 1, 1978 and a Certificate of Occupancy for the
subject building was never issued or was not issued until after
October 1, 1978, the housing accommodation shall be subject to
the provisions of this Chapter if relevant documentation, such as
a building permit, establishes that the building was first occupied
for residential purposes prior to October 1, 1978.” (Former
§ 151.02.)
       City representatives asserted in the present proceedings
that although the initial version of the RSO facially embraced
only those properties for which a certificate of occupancy had
issued prior to October 1, 1978, the City has always considered a
property subject to the RSO if it was “approved for occupancy”
prior to October 1, 1978, whether or not a certificate of occupancy
had been issued for the property. As the City Attorney told the
court, it was the City’s view that the RSO had always covered “all




                                 4
the properties that were either used or capable of being used”
before October 1, 1978. (Italics added.)
             2.    2017 Amendments
       The City adopted the current version of the RSO in 2017.
Currently, section 151.02 of the RSO defines properties subject to
the RSO as follows: “Housing accommodations, located in a
structure for which the first Certificate of Occupancy was issued
after October 1, 1978, are exempt from the provisions of this
chapter. If the structure was issued a Certificate of Occupancy,
including a Temporary Certificate of Occupancy, on or before
October 1, 1978, the housing accommodation(s) shall be subject to
the provisions of this chapter. If the property was issued a
building permit for residential purposes at any time on or before
October 1, 1978, and a Certificate of Occupancy for the building
was never issued or was not issued until after October 1, 1978,
the housing accommodation shall be subject to the provisions of
this chapter.” Thus, under the current version of the RSO, a
property is subject to rent stabilization if, on or before October 1,
1978, the City issued either (1) a certificate of occupancy,
(2) a temporary certificate of occupancy, or (3) a building permit.
       The 2017 amendments were adopted at the
recommendation of the Housing and Community Investment
Department (HCID), to “provide clarity for both tenants and
landlords on the administration of the City’s rent stabilization
and housing code enforcement programs.” They were “technical
amendments”—i.e., amendments intended to “improve the
language in the ordinance to make it more clear or easier to
administer,” not to “change the substance of any provision in the
ordinance.” As relevant here, HCID noted that many owners had
taken the position that a property was not subject to the RSO if a




                                  5
temporary certificate of occupancy for a property was first issued
prior to October 1, 1978, but a final certificate of occupancy did
not issue until after that date. HCID disagreed, explaining that
“[f]or purposes of determining whether a rental unit is subject to
the RSO, Temporary Certificates of Occupancy are a subcategory
within the broader definition of Certificates of Occupancy, which
allow the legal habitation of a building and permit the occupancy
of the units. . . . [¶] . . . [¶] The [HCID], therefore, recommends
amending the sixth exemption in the definition of ‘Rental Unit’ in
Section 151.02 of the RSO to affirm that a Temporary Certificate
of Occupancy, when issued, is the first Certificate of Occupancy.”
(Italics added.)3
       HCID also recommended amending the definition of “rental
unit” to include units for which a building permit was issued
prior to October 1, 1978, but a certificate of occupancy had never
been issued or was issued after the relevant date. HCID
explained: “The current language in 151.02 (exemption number
6) in the definition of ‘rental unit’ references ‘the housing
accommodation shall be subject to provisions of this Chapter if
relevant documentation, such as a building permit, establishes
that the building was first occupied for residential purposes . . . .’
However, Certificates of Occupancy do not establish when a
rental unit is occupied, but when a housing accommodation is
approved for residential occupancy. The application of the RSO
is not based on the ‘physical occupancy’ of a structure but on
when a building may be legally occupied for residential purposes.


3
       Consistent with HCID, in this opinion we will use the term
“certificate of occupancy” as an umbrella term to refer to both
temporary and final certificates of occupancy.




                                  6
[¶] [HCID], therefore, recommends a further amendment
rephrasing the second part of the sixth exemption in the
definition of ‘Rental Unit.’ ”
       C.     The Owners’ Request for Reclassification of the
              Property
       It is undisputed that the property’s original owners
registered the property with the City in 1979, and that the City
has classified the property as subject to the RSO since the
ordinance’s inception. Thus, when JKP Apartments and the
Petrosian Trust (collectively, the owners) purchased the property
in 1994, they did so subject to the RSO. They have annually paid
RSO fees since that time.
       In May 2016, the owners submitted a request to HCID to
make a finding that the property was not subject to the RSO
because the property’s first certificate of occupancy “dates
October 16, 1978.” On May 23, 2016, HCID responded that
having conducted a review of its property records, it concurred
with the owners that the property was not subject to the RSO,
and thus the City’s records “[would] be adjusted to reflect this
RSO exemption for 38 units.” In June 2016, the owners informed
their tenants of the City’s determination and that rents would be
increased as of September 2016.
       On July 1, 2016, after receiving complaints from some of
the property’s tenants, HCID advised the owners that on further
review, it had determined the property was subject to the RSO.
It said: “Property records indicate that a Temporary Certificate of
Occupancy 1977VN60384 was issued February 16, 1978.
Therefore, all of the dwelling units on this property are subject to
the provisions of the RSO. Please note that it is the first issued
Certificate of Occupancy for a structure issued by the City of




                                 7
Los Angeles which is relevant to the determination of whether or
not a rental unit is subject to the RSO.” (Italics added.)
       D.    The Settlement Agreement
       The owners submitted a claim for damages to the City in
April 2017. They asserted that the document identified by the
City as a temporary certificate of occupancy was not, in fact, a
temporary certificate of occupancy, but was instead a “ ‘request
for modification of building ordinance.’ ” The owners sought
damages in excess of $25,000 and a determination that the
property was not subject to the RSO.
       On July 31, 2017, the City and the owners entered into an
agreement settling the owners’ claims (the settlement
agreement). In it, the City “contend[ed] [the] evidence supports
the contention that the Subject Property was issued a Temporary
Certificate of Occupancy on February 16, 1978 and that,
accordingly, the Subject Property is subject to the RSO.”
Nonetheless, the owners and the City “now mutually desire to
compromise and settle all of their respective claims and
contentions relating to their rights and obligations as raised in
the Claim.” Accordingly, the parties agreed that the City “shall
vacate its prior determination as to the RSO status of the Subject
Property,” and “the Subject Property shall be at all times and
forever exempt from the RSO.” In exchange, the owners agreed
to waive “any and all claims against the City with respect to the
City’s determination as to the RSO status of the Subject
Property.”
       Following execution of the settlement agreement, the
owners raised appellant Pour’s monthly rent from $592 to $838,
appellant Feygin’s monthly rent from $1,184 to $1,434, and
appellant Lopez’s monthly rent from $1,060 to $1,310.




                                8
       E.    The Tenants’ Petition for Writ of Mandate
       On August 1, 2018, the individual appellants and the
tenants’ association (collectively, the tenants) filed a verified
petition for writ of mandate and complaint for declaratory and
injunctive relief and damages against the City and the owners.
The petition alleged that the property was subject to the RSO
because both a temporary certificate of occupancy and a building
permit were issued prior to October 1, 1978. As against the City,
therefore, the petition sought a writ of mandate and declaratory
relief invalidating the settlement agreement and designating the
property subject to the RSO.4
       In their opening brief in support of the petition, the tenants
asserted that under the operative version of the RSO, a property
is subject to rent stabilization if the City issued a permanent
certificate of occupancy, a temporary certificate of occupancy, or a
building permit on or before October 1, 1978. In the present case,
it was undisputed that the City issued a building permit for the
property in July 1977, and thus the property was subject to the
RSO pursuant to the ordinance’s building-permit clause.
Alternatively, the tenants urged that the property was subject to
the RSO under the temporary-certificate-of-occupancy clause,
because although no temporary certificate of occupancy appeared
in the City’s file, the grant of a request for a temporary certificate
of occupancy on February 16, 1978 was evidence that a
temporary certificate of occupancy had, in fact, been issued. The


4
      As against the owners, the tenants asserted causes of
action for declaratory relief, intentional and negligent infliction of
emotional distress, negligence, and unfair business practices.
Those causes of actions are not at issue in this appeal.




                                  9
tenants contended: “The City has testified that in 1978, upon
receipt of the Request [for a temporary certificate of occupancy],
an inspector would have to verify that the building in question
satisfied certain life and safety regulations. There is no
reasonable explanation regarding why the City would have
checked ‘Granted’ on the Request rather than ‘Denied’ if an
inspector had not already performed the required verification. . . .
[¶] Indeed, even assuming arguendo that a separate temporary
[certificate of occupancy] was never issued for the Property, the
fact that the Request was granted should be sufficient to
establish that the Property is covered by [the RSO]. . . . There is
no way to read the ‘grant’ of a ‘request’ other than as a statement
that the relief sought in the request was granted to the
applicant.”
       In opposition to the writ petition, the City urged, first, that
if the 2017 amendment were read to subject to the RSO any
property for which a building permit had been issued prior to
October 1, 1978, the amendment would conflict with the Costa-
Hawkins Rental Housing Act (Costa-Hawkins), Civil Code section
1954.50 et seq. Among other things, Costa-Hawkins prohibits
local jurisdictions from subjecting to rent control properties
already exempt from rent control as of February 1, 1995. The
City asserted that because, as of Costa-Hawkins’s effective date,
the RSO applied only to properties that were legally occupied for
residential purposes prior to October 1, 1978, the City could not
extend the RSO to any additional properties, including properties
for which a building permit had been issued, but were not legally
occupied before October 1, 1978. The City thus urged the court to
read the 2017 amendment narrowly to avoid a conflict with
Costa-Hawkins.




                                 10
       The City also argued that there was no evidence a
temporary certificate of occupancy had been issued for the
property prior to October 1, 1978. It asserted: “The Request for
Modification of Building Ordinances does not constitute issuance
of the actual certificate—an official act that is performed by DBS
[Department of Building and Safety]. [Citations.] Only the
official certificate issued by DBS provides a property owner the
legal right to occupy its building. The Request For Modification
of Building Ordinances does not confer any such right to a
property owner.”5
       In their reply brief, the tenants disagreed that properties
were subject to the RSO only if they were “actually occupied”
prior to October 1, 1978, but they nonetheless offered evidence
that the property had been occupied prior to the relevant date.
       On July 19, 2019, the owners filed a sur-reply and request
to strike the tenants’ evidence of actual occupancy. The owners
asserted that the tenants should not be permitted to introduce
new evidence in their reply brief, and the trial court should not
consider evidence not previously presented to HCID. The owners
thus asked the court to strike the tenants’ new evidence and deny
the writ petition.
       The trial court held a hearing on the writ petition on
July 24, 2019. The owners’ counsel argued at the hearing that,
both before and after the 2017 amendments to the RSO, a
property was subject to the RSO only if it was “fit for occupancy”
prior to October 1, 1978. The City’s attorney similarly contended,


5
     The owners made similar arguments in opposition to the
tenants’ writ petition. However, because the City is the only
respondent, our focus in this opinion is on the City’s contentions.




                                11
asserting that the RSO embraced only properties that were
“either used or capable of being used” prior to October 1, 1978.
Counsel thus urged that expanding the RSO to also cover
properties for which a building permit had been issued prior to
October 1, 1978 violated Costa-Hawkins.
       The court noted that the City had considered the property
subject to the RSO until 2016, and inquired how, on that record,
continuing to apply the RSO to the property could violate Costa-
Hawkins. This colloquy followed:
       “[Court:] What I want to ask, [City Attorney] Moore, is: in
order to have determined that the property was subject to the
RSO up until 2016, the City would have been operating under the
old law . . . . [¶] The City had to have made that determination
to subject that building to the RSO prior to 2016 when it changed
its position. Would you agree with that? [¶] . . . [¶]
       “Mr. Moore: Not to muddy up the waters even more, . . .
but the property was initially determined to be subject to the
RSO at the outset. So when the ordinance was passed, it’s been
under the RSO that entire time . . . . At that time, the only
language was part 1, whether a C of O was issued before or after
October 1, ’78, essentially. [¶] We don’t know—I can represent
nobody at the Department has records of a determination being
made. There is—at that time, though, it is known that owners
were asked to register properties. [¶] . . . [The owners] would
have been receiving annual invoices for the RSO and would have
been subject to the RSO. Once it was in, it was always in.
       “The Court: Did it become in with somebody registering
the property?
       “Mr. Moore: We can’t say for certain, but that it—at the
time the ordinance was passed, that was how properties basically




                               12
came under the auspices and the monitoring was they were
registered at that time. [¶] Again, we don’t—we’re kind of
guessing here, but I can say that the determination was from the
outset and it does precede [the 2017 amendments].”
       F.    August 15, 2019 Remand Order
       On August 15, 2019, the trial court issued an order making
findings and remanding the matter to HCID. With regard to the
application of the RSO, the court found as follows:
       Temporary certificate of occupancy (“category two”): The
court found that although the City granted the builder’s request
for a temporary certificate of occupancy, there was no evidence
the City ever actually issued a temporary certificate of occupancy.
The court explained that in 1978, the procedure for obtaining a
temporary certificate of occupancy required a property owner to
submit a request for modification, after which a City inspector
would indicate whether the property satisfied life and safety
requirements. If those requirements were met, the Department
of Building and Safety would issue a temporary certificate of
occupancy. In the present case, “The [request for a temporary
certificate of occupancy] appears to have been submitted by the
Property’s owner on February 16, 1978, the same day the City
granted the Request. It is not clear from the deposition
testimony whether a temporary Certificate of Occupancy
necessarily follows—as a clerical function—where the City has
granted a Request. If, as the deposition testimony seems to
suggest, some inspection by the City must follow where a Request
is granted, the court has no evidence such an inspection occurred
or the results of such an inspection, even assuming one did
occur.” Thus, the court said, “Petitioner has not persuaded the




                                13
court that the evidence suggests the Property is subject to the
RSO as a Category Two property.”
       Building permit (“category three”): The court found the
undisputed evidence established that a building permit for the
property was issued on July 11, 1977, and thus the property came
within the plain language of the building-permit clause of the
RSO. The court agreed with the City, however, that as broadly
read, that clause conflicted with Costa-Hawkins. Accordingly,
the court found, “section 151.02 contains a latent ambiguity. The
language in the provision for Category Three buildings requires a
determination that the property was, in fact, occupied prior to
October 1, 1978 without regard to the Certificate of Occupancy.
Reading the provision in such a fashion is consistent with
legislative intent and harmonized the RSO with state law.”
(Italics added.)
       With regard to actual occupancy, the court noted that the
tenants had presented evidence that the property had been
occupied prior to October 1, 1978. However, the tenants had
never had the opportunity to present that evidence to HCID, and
HCID had never considered it. The court therefore remanded the
matter to HCID to “consider whether the Property falls within
the RSO based on [the tenants’] evidence as well as any other
relevant evidence HCID may elect to receive. . . . Upon
completion of HCID’s review, the matter shall return to this court
for further proceedings on this petition.”
       G.    HCID’s Determination Following Remand
       On November 15, 2019, HCID issued a finding that, having
conducted a further review of evidence submitted by the tenants




                               14
and the owners,6 its conclusion “continues to be that this property
is not subject to the RSO. Although a large number of documents
have been submitted by the Los Angeles Center for Community
Law and Action, they essentially do not demonstrate that the
units at the property were first approved, authorized, or used for
occupancy on or before October 1, 1978.”
       H.     Further Proceedings; Court’s Order Denying
              Writ Relief and Granting Declaratory Relief
       The court held further hearings on November 20 and
December 4, 2019, during which it asked the parties what they
believed the next steps should be. The City contended that it had
complied with the court’s August 15 order and had found the
property not subject to the RSO. Thus, it urged, “there is nothing
left but for the Court to rule that the settlement agreement
entered into by and between the City and the Owner Defendants
is not void and unenforceable, and that Petitioners’ Writ is
therefore denied. Importantly, should Petitioners wish to
challenge the sufficiency of the City’s determination of
November 15, 2019, such would have to occur in a new, separate
action as Petitioners would be required to allege [their]
arguments in a new Petition, which Petition the City would be
given the opportunity to respond to in due course.”


6
      The evidence presented to HCID is not part of our appellate
record. HCID purported to summarize the evidence in its
November 15, 2019 letter, which is in our record, but because the
evidence itself is not before us, we cannot determine whether
HCID’s summary is consistent with the evidence. We also have
no information about the extent of the investigation conducted by
the landlord’s investigator, or whether the tenants had the
opportunity to respond to the investigator’s findings.




                                15
       The tenants disagreed with the City’s position and urged
the court to hold a further hearing to review HCID’s
November 15 decision. They contended: “There is no basis in law
for this Court to permit the City to make a finding regarding the
[RSO] status of the Property in order to adjudicate the petition.
The City does not have an administrative process for such a
determination, and there is nothing in any law or regulation that
states that the City is the entity that must make the
determination in the first instance. This Court should be the
arbiter regarding the [RSO] status of the property, and regarding
whether the settlement agreement is void on its face. If this
Court believes that Petitioner must somehow show that human
beings lived at the property prior to October 1, 1978, in spite of
the plain language of the [RSO], then Petitioners should have the
opportunity to provide this Court with such evidence with more
lead time than the few weeks Petitioners had between the date
the City took its position in its opposition brief and the date on
which the Petitioners’ reply brief was due. Petitioners and their
counsel have found and spoken with people over the last few
months that they identified to the City as having lived at the
Property prior to October 1978, and who have confirmed to
Petitioners that they indeed lived at the Property prior to
October 1978. Petitioners should not be forced to file a new [Code
of Civil Procedure section] 1085 petition and wait months or
years to present this evidence to this Court in a separate
petition.”
       After taking the matter under submission, the trial court
issued an order denying writ relief and granting declaratory
relief on December 27, 2019. The December 27 order repeated
several of the court’s earlier findings—namely, that the issuance




                               16
of a building permit, alone, did not subject a building to the RSO,
and the tenants had not established that the City issued a
temporary certificate of occupancy in February 1978. With
regard to actual occupancy, the court did not directly address the
City’s findings on remand, other than to conclude that
“Petitioner[s] can receive no relief on [their] writ petition with
respect to the City’s determination that the building is not
subject to the RSO.”
       The court reached a different result, however, with regard
to the settlement agreement. The court rejected the City’s
contention that the settlement agreement could be void only if
the property was subject to the RSO, explaining as follows: “The
terms of the Settlement Agreement reflect the City’s position, at
the time of contracting, the Property was subject to the RSO—the
plain language of the settlement agreement reveals the City’s
belief. Despite the City’s understanding and position about the
Property and the RSO, the City nonetheless agreed with [the
owners] that the Property could be for now and ‘at all times and
forever exempt from the RSO.’ This the City could not do as a
matter of law . . . . [¶] . . . [¶] The RSO establishes what
properties fall within its protection. The City and [owners’]
attempt to exempt the Property from the applicability of the RSO
by way of contract after the City determined the Property was
subject to the RSO was an invalid, ultra vires act. . . . [¶] . . . [¶]
Based on the foregoing, the court finds the Settlement Agreement
between the City and [the owners] void.”
       The tenants timely appealed from the December 27, 2019
order. 7



7
     An order denying a petition for writ of mandate is
appealable. (Martis Camp Community Association v. County of




                                  17
                           DISCUSSION
       On appeal, the tenants contend that the property is subject
to the RSO because (1) the City issued a temporary certificate of
occupancy for the property prior to October 1, 1978, and (2) the
City issued a building permit for the property prior to October 1,
1978. They therefore urge that the writ petition should have
been granted. Alternatively, the tenants contend the trial court
erred in remanding the matter to the City for a determination of
actual occupancy and then adopting the City’s determination
without inquiry.
       The City contends the trial court properly concluded the
property was not subject to the RSO because (1) although the
City granted a request for a temporary certificate of occupancy,
there is no evidence it ever issued a temporary certificate of
occupancy, (2) the mere issuance of a building permit does not
subject a property to the RSO without evidence of actual
occupancy, and (3) HCID’s finding that the property was not
actually occupied prior to October 1, 1978 was not arbitrary or
capricious.
       As we discuss, under the plain language of the RSO, a
building is subject to rent control if a building permit was issued
prior to October 1, 1978. This provision does not conflict with
Costa-Hawkins as applied to the property at issue in this case,
and thus the City abused its discretion by declaring the property
not subject to the RSO.

Placer (2020) 53 Cal.App.5th 569, 588, fn. 11; Public Defenders’
Organization v. County of Riverside (2003) 106 Cal.App.4th 1403,
1409 [“an order granting or denying a petition for an
extraordinary writ constitutes a final judgment for purposes of an
appeal”].)




                                18
                                   I.
           Legal Principles and Standard of Review
      The tenants filed a petition for writ of ordinary (or
“traditional”) mandamus pursuant to Code of Civil Procedure
section 1085. That section provides that a writ of mandate may
be issued “by any court to any inferior tribunal, corporation,
board, or person, to compel the performance of an act which the
law specially enjoins, as a duty resulting from an office, trust, or
station, or to compel the admission of a party to the use and
enjoyment of a right or office to which the party is entitled, and
from which the party is unlawfully precluded by that inferior
tribunal, corporation, board, or person.”8
      “ ‘In determining whether to grant a petition for traditional
mandamus, we review for an abuse of discretion. “ ‘ “Abuse of
discretion is established if the respondent [agency] has not
proceeded in the manner required by law, the order or decision is
not supported by the findings, or the findings are not supported
by the evidence.” [Citations.]’ [Citation.]” ’ [Citation.] ‘ “In
determining whether the agency complied with the required
procedures and whether the agency’s findings are supported by

8
      The parties agree that the proceeding before the trial court
concerned traditional mandamus pursuant to Code of Civil
Procedure section 1085 because although HCID’s determination
that the property was not subject to the RSO was adjudicatory,
HCID was not required to hold an evidentiary hearing. (See, e.g.,
Shelden v. Marin County Employees’ Retirement Assn. (2010)
189 Cal.App.4th 458, 462−463 [administrative mandamus
pursuant to Code of Civil Procedure section 1094.5 is appropriate
to review only an administrative decision that is made “as the
result of a proceeding in which by law a hearing is required to be
given. . . .”].)




                                 19
substantial evidence, the trial court and the appellate courts
essentially perform identical roles. We review the record de novo
and are not bound by the trial court’s conclusions.” ’ ” (Mateel
Environmental Justice Foundation v. Office of Environmental
Health Hazard Assessment (2018) 24 Cal.App.5th 220, 229
(Mateel); see also Exxon Mobil Corp. v. Office of Environmental
Health Hazard Assessment (2009) 169 Cal.App.4th 1264, 1276
[same].) We also review de novo the trial court’s legal
conclusions, including its interpretations of statutes. (Oakland
Police Officers’ Assn. v. City of Oakland (2021) 63 Cal.App.5th
503, 512; Daugherty v. City and County of San Francisco (2018)
24 Cal.App.5th 928, 944.)
                                   II.
            The City Erred in Finding the Property
                    Is Not Subject to the RSO
       As we have said, under the current version of the RSO, a
property is subject to rent control if it “was issued a building
permit for residential purposes at any time on or before October
1, 1978.” (§ 151.02.) There is no dispute that a building permit
was issued for the property on July 11, 1977, and thus the
property comes within the plain language of the RSO.
       Although the City concedes the property is within the
RSO’s plain language, it contends that if the RSO is read as
broadly as its plain language suggests, it conflicts with state
law—specifically, with Costa-Hawkins, Civil Code
section 1954.50 et seq. The City asserts that prior to the 2017
amendments to the RSO, a property was subject to the RSO only
if, before October 1, 1978, a certificate of occupancy had been
issued for the property or the property was actually occupied.
Thus, the City says, because Costa-Hawkins prevented local




                               20
public entities from expanding rent control after February 1,
1995, allowing a building permit alone to result in RSO inclusion
would conflict with Costa-Hawkins because it would “improperly
subject currently exempted properties to the restrictions of the
RSO.” For the reasons that follow, we do not agree.
       Costa-Hawkins provides, among other things, that an
owner of residential real property may establish rental rates for a
dwelling free of rent control if “[i]t has a certificate of occupancy
issued after February 1, 1995” or “[i]t has already been exempt
from the residential rent control ordinance of a public entity on or
before February 1, 1995, pursuant to a local exemption for newly
constructed units.” (Civ. Code, § 1954.52.) In other words, Costa-
Hawkins exempts from rent control properties newly built after
its effective date of February 1, 1995, as well as properties
already exempted from rent control pursuant to local ordinance.
       As we explained in Apartment Assn. of Los Angeles County,
Inc. v. City of Los Angeles (2009) 173 Cal.App.4th 13, “[t]he
legislative history of Costa-Hawkins indicates that the
Legislature did not intend for Costa-Hawkins to affect the rights
of tenants who were already living in residential units subject to
rent control. (See Reynolds & Conner, Enrolled Bill Rep. on
Assem. Bill No. 1164 (1995–1996 Reg. Sess.) July 27, 1995, p. 5
[‘The intent of the sponsor is to permit the operation of rent
controls that affect an existing tenant but to limit the ability of
localities to control rent setting when rental housing is vacated.’];
Assemblymember Hawkins, Floor Statement, Assem. Bill
No. 1164 (1995–1996 Reg. Sess.) July 24, 1995, p. 3 [Costa-
Hawkins ‘still allows local governments to continue to protect
current tenants from rent increases’].)” (Id. at p. 25, fn. 9, italics
added.) Rather, Costa-Hawkins was intended to encourage new




                                 21
construction to increase the residential housing supply. (Burien,
LLC v. Wiley (2014) 230 Cal.App.4th 1039, 1047, italics added.)
In short, Costa-Hawkins was intended to protect tenants
currently living in rent-controlled properties from large rent
increases, while ensuring that owners and builders of new
properties were able to set rents at market rate to ensure the
continued supply of new housing stock.
       We perceive no conflict between the RSO and Costa-
Hawkins as applied to the facts of this case. At issue here is a
40-year-old building in which tenants have been protected by
rent control essentially since the building was first occupied in
the late 1970’s. Manifestly, the City did not newly designate the
property as rent-controlled as a result of the 2017 amendments to
the RSO—the property has always been treated as such. Indeed,
the City conceded at the July 2019 hearing that “the property
was initially determined to be subject to the RSO at the outset”
and was treated as a rent-controlled property “that entire time.”
As a result, at all times between 1979 and July 2017, the City
issued annual invoices for RSO fees, the owners paid RSO fees,
and long-term tenants paid stabilized rents. The property
therefore was not “already . . . exempt from the residential rent
control ordinance of a public entity on or before February 1, 1995,
pursuant to a local exemption for newly constructed units”
(Civ. Code, § 1954.52)—to the contrary, the property had been
determined to be subject to such an ordinance. Applying the RSO
to this property, therefore, does not conflict with Costa-Hawkins.
       Although the City acknowledges that the property had an
RSO designation between 1979 and 1995, it urges that
designation was in error, and thus that a current RSO
designation creates a conflict with Costa-Hawkins. Not so. As




                                22
we have said, it has been the City’s position that, under every
version of the RSO, a property was subject to the RSO if it was
“actual[ly] use[d]” or “fit for use” prior to October 1, 1978—that
is, if prior to the relevant date, a temporary or final certificate of
occupancy had been issued for the property or the property was
actually occupied. Applying this definition to the present case,
the City has suggested the property was improperly designated
as subject to the RSO because the Department of Building and
Safety presently is unable, more than 40 years after the fact, to
determine when the property first received a certificate of
occupancy or was actually occupied. In other words, the City’s
position is that in the absence of current conclusive evidence that
a temporary certificate of occupancy was issued or the property
was occupied prior to October 1, 1978, we should ignore 40 years
of precedent and presume the property had not been issued a
temporary certificate of occupancy and was not actually occupied.
        The City’s position runs counter to Evidence Code
section 664 which creates a rebuttable presumption that an
official duty has been regularly performed. (See Evid. Code,
§ 664 [“It is presumed that official duty has been regularly
performed”]; American Chemistry Council v. Office of
Environmental Health Hazard Assessment (2020) 55 Cal.App.5th
1113, 1146 [“in the absence of evidence to the contrary, we
presume regular performance of an official duty”]; Thimon v. City
of Newark (2020) 44 Cal.App.5th 745, 760 [same].) As applied to
the present case, Evidence Code section 664 requires us to
presume, in the absence of contrary evidence, that the City
properly performed its duty to determine that the property was
subject to the RSO before designating it as such. The City has
conceded that there is no such contrary evidence—that “nobody




                                 23
at the Department has records” of the circumstances under which
an RSO designation was made with respect to this property. On
the present record, therefore, we must presume that in 1979—
well prior to the passage of Costa-Hawkins—the property was
properly determined to be subject to the RSO.9
      This presumption is particularly appropriate in this case,
because although there apparently is no one currently employed
by the City who recalls when a certificate of occupancy was first
issued and the property was first occupied, that would not have
been the case when the City initially designated the property
subject to rent control in 1979. Then, both the City and the
original owner would have been aware of the relevant permitting
and occupancy history—and the owner certainly would have
objected to the property’s designation as an RSO property if, as
the City now suggests, a temporary certificate of occupancy had
not issued or the property had not been occupied prior to October
1, 1978. The original owner manifestly did not do so—to the
contrary, he or she registered the property with the City and
annually paid RSO fees. On the present record, therefore, we will
presume the City properly designated the property as an RSO

9
      We note that the electronic database to which the dissent
refers, which apparently documents building permits dating back
to 1926, could not have been contemporaneously maintained, but
necessarily was created much later, when computers and the
internet were widely available. Although we have no information
about when this electronic database was created, it presumably
was well after the 1970’s. The absence of the reference to a
temporary certificate of occupancy in the electronic database,
therefore, tells us only that there was no temporary certificate of
occupancy in the file at the time the file was scanned—not that
such a document never existed.




                                24
property prior to Costa-Hawkin’s passage in 1995, and thus that
continuing to so designate it does not run afoul of Costa-
Hawkins. (See also Nortel Networks Inc. v. Board of Equalization
(2011) 191 Cal.App.4th 1259, 1277 [“The burden of
demonstrating the invalidity of a regulation falls upon the party
challenging it”].)
       The City and the dissent contend that if the RSO is read as
broadly as its plain language suggests—that is, if a rental
property is subject to the RSO merely because a building permit
was issued prior to October 1, 1978—then some properties not
subject to rent control in 1995 will be subject to it today. Because
this issue is not before us, we decline to consider it. It may be, as
the City and the dissent suggest, that as applied to other
properties, a broad reading of the 2017 amendment to the RSO
conflicts with Costa-Hawkins. Because there is no conflict
between the ordinance and the statute in this context of this case,
however, the case is not a proper vehicle for resolving this issue.
(See People v. Murphy (2001) 25 Cal.4th 136, 149 [defendant
“who falls ‘squarely within’ ” the reach of a statute may not
challenge its vagueness “as it ‘might be hypothetically applied to
the conduct of others. . . .’ ”]; Tobe v. City of Santa Ana (1995)
9 Cal.4th 1069, 1095 [“ ‘The rule is well established . . . that one
will not be heard to attack a statute on grounds that are not
shown to be applicable to himself and that a court will not
consider every conceivable situation which might arise under the
language of the statute and will not consider the question of
constitutionality with reference to hypothetical situations’ ”];
Rental Housing Owners Assn. of Southern Alameda County, Inc.
v. City of Hayward (2011) 200 Cal.App.4th 81, 90 [“ ‘ “ ‘petitioners
cannot prevail by suggesting that in some future hypothetical




                                 25
situation constitutional problems may possibly arise as to the
particular application of the statute’ ” ’ ”].)
      For all the foregoing reasons, applying the RSO to this
property does not run afoul of Costa-Hawkins. Accordingly,
because the property is subject to the RSO under the ordinance’s
plain language as currently drafted, the trial court erred as a
matter of law by denying the writ petition.10




10
      Having so concluded, we need not consider whether the
City issued a temporary certificate of occupancy for the property
in February 1978, or whether the trial court erred by failing to
review the City’s determination that the property was not
actually occupied prior to October 1, 1978.




                                26
                          DISPOSITION
       The order denying the petition for writ of mandate is
reversed with directions to the trial court to enter a new and
different order granting the petition and directing the City to
enforce the RSO with respect to the property. The appellants are
awarded their appellate costs.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                         EDMON, P. J.

I concur:




                       KALRA, J.*




*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               27
Egerton, J., Dissenting.

       I respectfully dissent.
       I see nothing in the statutory language of the Costa-
Hawkins Rental Housing Act1 to support the notion that,
if a property in fact was not subject to the RSO when the Act
was passed, it can nevertheless be deemed subject to the RSO
if the City and/or the owner mistakenly and erroneously believed
it to be subject to the RSO at the time. Nor am I aware of any
case that so holds.
       Appellants haven’t even made this argument. Instead,
appellants’ argument consists of two different assertions:
(1) The property falls within the language of the RSO, as
amended in 2017, because a building permit was issued on
July 11, 1977; and (2) the 2017 amendment to the RSO did
not “expand[ ] the universe of units covered by [the RSO]” so
there’s no Costa-Hawkins Act problem. These two assertions
are plainly inconsistent.
       It is undisputed that a building permit issued for the
property in July 1977. As the City points out, if the mere
issuance of a building permit subjects a property to the RSO—
a property on which construction has not even begun—then
the amendment would “capture many properties” that had
not been subject to the RSO under its pre-2017 terms. This
is obvious and indisputable: so read, the RSO would expand
its sweep to cover not only buildings for which a certificate of

1
      Civ. Code, § 1954.50 et seq. (the Costa-Hawkins Act or
the Act). The Costa-Hawkins Act was enacted in August 1995.
(Palmer/Sixth Street Properties, L.P. v. City of Los Angeles
(2009) 175 Cal.App.4th 1396, 1405.)
occupancy or temporary certificate of occupancy issued before
October 1, 1978, but also buildings that were not occupied or
approved for occupancy before October 1, 1978 because the
ground had yet to be broken.2
       Quoting selectively, appellants mischaracterize the
relevant deposition testimony. The City Council amended
the RSO in 2011 and again in 2017 to add language about
building permits. In 2011 the City added a phrase that
a “housing accommodation” would be subject to the RSO “if
relevant documentation, such as a building permit, establishes
that the building was first occupied for residential purposes
prior to October 1, 1978.” In 2017 the City Council deleted this
language and added this sentence: “If the property was issued a
building permit for residential purposes at any time on or before
October 1, 1978, and a Certificate of Occupancy for the building
was never issued or was not issued until after October 1, 1978,
the housing accommodation shall be subject to the provisions
of this chapter.”
       Anna Ortega, the Director of Rent Stabilization at the
City’s Housing and Community Investment Department (HCID),
testified about these amendments. In response to appellants’
counsel’s questions, she explained the exemption from the RSO
(now contained in paragraph 6 of the definition of “Rental Units”
in section 151.02 of the ordinance) was meant to be for new
construction. Some buildings had existed long before October 1,
1978—the property at issue here of course was not one of them—
but had no certificate of occupancy. The City Council didn’t


2
      The issuance of a building permit means “[t]he applicant
can start construction.”




                                2
mean to exempt those older buildings. So HCID recommended
the amendments “to talk about if relevant documentation,
such as a building permit, establishes that it was first occupied
for residential purposes.” Ortega continued, “We were really
concerned with old housing from the ‘20s or even before the ‘50s
and for whatever reason it didn’t get a certificate of occupancy
but were clearly old housing in existence on October 1st, 1978,
and used for residential purposes.”
       Ortega testified a building permit, by itself, wouldn’t
establish the building was “first occupied for residential
purposes” before October 1, 1978, but “a series of permits from
decades past” would tend to show the building wasn’t new
construction. Ortega listed documents other than a certificate
of occupancy that could be used to establish the date of first
occupancy: phone records, Department of Water and Power
records, advertisements, and “other kinds of records from
[the Department of] Building and Safety other than a permit.”
By contrast, Ortega testified, a Request for Modification of
Building Ordinance like the one at issue here—even if granted—
is insufficient to establish “the first date” for “legal habitation.”
According to Ortega, it “doesn’t prove anything”—“[o]nly that
a request was filed.”
       Ortega explained it was not the City Council’s intent
to expand the universe of properties subject to the RSO; HCID
and the Council didn’t mean to “chang[e] anything” as far as
the number of units subject to it. But, Ortega acknowledged,
the broad “building permit” language in the 2017 amendment
“overreached.” The amendment “was meant to address . . .
old housing that had been occupied and rented”—again,
the property here wasn’t that—“not housing on the cusp.”




                                  3
       As the majority notes, our review is de novo and we are
not bound by the trial court’s conclusions. However, applying
this de novo standard, I find Judge Beckloff’s analysis, reasoning,
and conclusions sound. If the issuance of a building permit alone
subjects a property to the RSO, then the 2017 amendment sweeps
within its scope properties that otherwise wouldn’t be subject to
the ordinance, and it potentially runs afoul of the Costa-Hawkins
Act.3 To read the amendment’s language more narrowly to save
it from preemption, a court must interpret it to mean a building
permit is not enough when there’s no evidence the property was
approved for occupancy or actually occupied before October 1,
1978. As Judge Beckloff found, the record here does not establish
the property was approved for occupancy or occupied before the
critical October 1 date.
       Appellants rely on a form Request for Modification of
Building Ordinances for the property, dated February 16, 1978.
Under “Request” is typed “Temporary Certificate of Occupancy.”
Under “Justification” is typed “Pending completion of elect. work

3
      Apartment Assn. of Los Angeles County, Inc. v. City of
Los Angeles (2009) 173 Cal.App.4th 13, cited by the majority,
involved a conflict between two statutes: the Costa-Hawkins Act
and the Ellis Act, Government Code section 7060 et seq.
(Apartment Assn., at p. 18.) As Justice Kitching noted, the Costa-
Hawkins Act was enacted after the Ellis Act. The Ellis Act
specifically authorized the City to enact the ordinance at issue in
Apartment Assn. (Ibid.) That ordinance provided, if a landlord
demolished residential property subject to the City’s rent control
law, and built new residential rental units on the same property
within five years, the newly constructed units also were subject
to the rent control law. (Id. at p. 17.) Here, of course, we are
dealing not with a conflict between two statutes, but between
a statute and an ordinance.




                                4
on pool.” A box entitled “Granted” is checked and dated the same
day. Under “Conditions of Approval” is handwritten “C/O.”
       The parties disagree about what inference should be drawn
from the fact that the request was “granted” the same day it
was filed. Appellants argue it must mean an inspector “already
[had] performed the required verification” of “life and safety
regulations”—before the request even was submitted. The City
argues “the record suggests that the City would not issue a
temporary certificate of occupancy on the same date it received”
the request and the “grant” might mean only that the City had
“simply granted the request to inspect the property.”
       Again, the deposition testimony does little to solve this
mystery. Catherine Nuezca Gaba is the Chief of the Permitting
and Engineering Bureau within the Department of Building
and Safety. Gaba explained “[a] temporary certificate of
occupancy allows occupancy only for a small duration of time
until the applicant or the contractor completes what’s necessary
to give [sic] a certificate of occupancy.” When asked, “Is it fair
to say that between 1966 and 1979, the City of Los Angeles
issued a certificate of occupancy automatically upon inspection
of a building assuming that the building met relevant safety and
other requirements?”, Gaba responded, “Correct.” Gaba said,
in those years, someone who wanted a temporary certificate
of occupancy would request “a modification,” “a deviation from
the code.”
       Appellants’ counsel asked Gaba, “If the request for
modification of building ordinance seeking a temporary certificate
of occupancy had been granted in either 1977 or 1978, what,
if anything, would have happened next in terms of the issuance
of a temporary certificate of occupancy?” Gaba answered, “The




                                5
inspector would have to verify that the building meets the life
and safety regulations.” Gaba then testified she “would not
know” whether in 1977 and 1978 a “request for modification of
building ordinance seeking a temporary certificate of occupancy
would have been granted before an inspection of the building . . .
that was the subject of the request.” She added, “It would be
a guess to anyone.”
       Appellants’ counsel asked Gaba whether—once the
inspector had inspected the building and found it met all
requirements—the Department “would have issued a subsequent
document that was called [a] temporary certificate of occupancy.”
Gaba answered, “Yes.” Later in her deposition, Gaba said
the check mark in the “granted” box meant “the request had
been granted.” Counsel asked, “So the request for modification
of building ordinance was granted . . . so that a temporary
certificate of occupancy could be issued[?]”, and Gaba responded,
“Correct.” When asked again, “[W]as a separate document called
temporary certificate of occupancy issued on the basis of the
decision to grant this request?”, Gaba said, “I would not know.”
Gaba testified there was no indication in the file that the
property was being used or occupied for residential purposes
before the certificate of occupancy issued on October 16, 1978.
       With their reply brief in the trial court, appellants
submitted a declaration by current tenant Holly Morris,
attaching February 1978 classified advertisements from
the Valley News, as well as a declaration by a woman named
Sylvia Manders. Manders declared she had lived at the property
“beginning on a date prior to October 1, 1978.” The owner’s
counsel objected to this submission of new evidence in a reply.
Judge Beckloff concluded the parties should be permitted to




                                6
submit their evidence to HCID on the issue of “whether the
Property could have been occupied or was occupied prior to
October 1, 1978.” Accordingly, on August 15, 2019, the court
remanded the matter to HCID.
       In a November 15, 2019 letter to appellants’ counsel, HCID
reported it had completed “a further review of the applicability
of RSO to this property.” HCID listed the “documentation”
submitted by counsel for appellants4 and the owner. The owner
had submitted a report from a private investigator that “there
was no evidence [Manders] resided at the complex in 1978.”
The relevant telephone company (AT&T/Pacific Bell) advised
the investigator “that no phone records existed at the complex
prior to October 1, 1978” and “no active telephone connections
were available in any of the units” before that date. Neither the
Department of Water and Power nor Edison had any records
for any individuals “registering” for accounts at the property.
Department of Motor Vehicle records for 1978 and 1979 did
not show Manders ever gave the property as her address. Nor
did Social Security Administration records or voter registration
records. HCID noted Manders attached “no supporting
documents” to her declaration.5 As for the newspaper


4
        Even though appellants represented to Judge Beckloff that
they had “found and spoken with people over the last few months
. . . who have confirmed . . . they indeed lived at the Property
prior to October 1978,” Manders’s declaration was apparently the
only one they submitted to HCID of someone who claimed to have
lived there before October 1, 1978.
5
     Appellants assert the investigator searched for a “Silvia
Manders” when Manders’s name at the time was “Silvia Lefitz.”
Appellants are mistaken. First, the declaration appellants




                                7
advertisements appellants submitted, HCID noted the property
developer first advertised the “Grand Opening” on February 10,
1978, six days before the request for modification was filed.
In HCID’s view, these “advertise[ments] for reservations” did
not “demonstrate that any units were rented and occupied prior
to the pivotal date of October 1, 1978.”
       Finally, we are not talking here about the mere failure
of a government agency to locate a piece of paper in its files
from some 43 years ago. No one seems to know if a temporary
certificate of occupancy issued and was lost, or never was
issued at all. But the record also includes a computer run of
all Department of Building and Safety-issued documents on
the property.6 The report shows building permits for dates
ranging from February 19267 to March 2002, certificates of


themselves submitted—signed by Manders—spells her first
name “Sylvia,” not “Silvia.” Second, HCID’s summary of the
investigator’s submission does not say he searched by that name,
only that he searched for that person. HCID’s summary
specifically states the investigator searched Social Security
Administration records “with respect to Ms. Manders (and all
other names used by her),” as well as voter registration records
for “Manders (and Lefitz) for 1974 through 1984.”
6
      The City described this document as “a printout of the
[Department of Building and Safety’s] Online Document Search:
Summary Report for the Property, which report identifies all of
[the Department’s] forms and documents on file for the Property
as of March 27, 2019.”
7
     The record does not reflect what sort of building—if any—
was on the property between 1926 and 1977 when the
apartments at issue began construction.




                               8
occupancy dated October 16, 1978, and several other documents
referred to as “BAAB BOARD FILE” (dated 1977-1978),
“EARTHQUAKE” (dated 1994), and “RECORDED DOCUMENT”
(dated 1995 and 1997). Nowhere does this computerized list
of all documents issued on the property include a temporary
certificate of occupancy.8 One would think that, if a temporary




8
      HCID’s July 1, 2016 letter to the owner stated, “Property
records indicate that a Temporary Certificate of Occupancy
1977VN60384 was issued February 16, 1978.” But the
Department’s computer printout identifies document number
1977VN60384 as both a “BUILDING PERMIT,” dated July 11,
1977, and a “CERTIFICATE OF OCCUPANCY,” issued
October 16, 1978.




                                9
certificate of occupancy had issued in February 1978, it would
have been reflected in the Department’s computerized files of
“all documents” for the property.9




9
       Neither appellants nor the City have cited Evidence Code
section 664. Accordingly, we do not have the benefit of briefing
on the question of whether the presumption that an “official duty
has been regularly performed” applies and, if so, what we should
presume. Should we presume the City inspected the property
in February 1978 and did not issue a temporary certificate of
occupancy because there was some outstanding issue? Or
that the property passed inspection and a temporary certificate
of occupancy issued even though it does not appear in the
Department’s computerized records? I agree that—if it’s the case
the property was not in fact subject to the RSO—it is surprising
it took someone until 2016 to figure that out. But to draw from
that inaction and the passage of time a presumption that the City
in 1978 correctly determined the property was subject to the RSO
strikes me as an estoppel or laches theory. Estoppel against a
governmental entity is subject to very particular requirements.
(See generally Schafer v. City of Los Angeles (2015) 237
Cal.App.4th 1250, 1261-1264.)




                               10
        In short, on this record we simply do not and cannot know
what happened in 1978. Both parties want us to speculate.
Courts are not in the business of speculation. When the evidence
leaves this sort of uncertainty about the facts, the question is
which party bears the burden of proof. Those parties here—
despite their protestations—are appellants. Judge Beckloff,
whose careful and thorough consideration of the entire record and
all of the arguments in this case is evident, concluded “the court
has no evidence . . . an inspection occurred or the results of such
an inspection, even assuming one did occur,” and thus appellants
had “not persuaded the court that the evidence suggests the
Property is subject to the RSO.” I agree with him.




                                     EGERTON, J.




                                11